

116 HR 7918 IH: Get the Lead Out Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7918IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. Smith of New Jersey (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act with respect to replacement of lead service lines, and for other purposes.1.Short title This Act may be cited as the Get the Lead Out Act. 2.Plans for replacement of lead service lines(a)In generalPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following: 1459E.Replacement of lead service lines(a)Plans(1)Submission(A)In generalNot later than 1 year after the date of enactment of this section, each community water system serving a population of 3,300 or more shall submit to the Administrator a plan to inventory and replace all the lead service lines of the community water system, including the portions of such lead service lines that are owned by the community water system and any remaining portions of such lead service lines.(B)Small systemsThe Administrator shall require community water systems serving fewer than 3,300 persons to submit a plan under this section at such time as the Administrator determines appropriate.(2)InclusionsEach plan submitted under this subsection shall include a plan and schedule for—(A)notifying persons served by the applicable community water system that, if authorized, the community water system will install interim filters that meet the criteria under paragraph (3) on all drinking water taps served by the community water system with lead service lines;(B)installing such interim filters; and(C)replacing all the lead service lines of the community water system not later than 10 years after such plan is approved.(3)Filter criteriaInterim filters, and any replacement thereof, installed pursuant to a plan under this section—(A)shall—(i)be certified as compliant with NSF International/American National Standards Institute (ANSI) Standard 53–2017, Drinking Water Treatment Units—Health Effects, published by NSF International; and(ii) incorporate an integral performance indication device as specified in section 6.1 of NSF/ANSI standard 53–2017; or(B)shall be certified as compliant with any standards adopted by NSF International, ANSI, or the Agency that are more stringent than the standards under subparagraph (A).(b)ApprovalNot later than 6 months after a community water system submits a plan under this section, the Administrator shall approve the plan or notify the community water system in writing of revisions the Administrator determines necessary to approve the plan. (c)ImplementationNot later than 10 years after a plan under this section of a community water system is approved by the Administrator, the community water system shall submit to the Administrator a certification that all the lead service lines of the community water system have been replaced except for any lead service line not owned by the community water system and with respect to which the owner has declined replacement by the community water system.(d)Extension(1)ApplicationA community water system may submit an application to the Administrator for an extension of the 10-year deadline described in subsection (c). (2)ApprovalThe Administrator shall approve an application for an extension under paragraph (1) only if—(A)the community water system submitting the application has held a public hearing and solicited public comment prior to submitting the application; and(B)the Administrator determines that lead service line replacement by the community water system is not feasible by the 10-year deadline described in subsection (c). (3)Period of extensionThe Administrator may only grant an extension under this subsection for the minimum period of time necessary for the applicable community water system to replace all lead service lines of the community water system.(e)Enforcement authorityThe Administrator may take action to enforce a requirement of this section pursuant to section 1414(a)(2) with respect to a community water system in a State regardless of whether the State has primary enforcement responsibility for public water systems.(f)DefinitionIn this section, the term lead service line has the meaning given such term in section 1459B(a).(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 and 2022. .(b)EnforcementSection 1414(i)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(i)(1)) is amended by striking or 1445 and inserting 1445, or 1459E.3.Authorizations(a)State revolving loan fundsSection 1452(m)(1)(C) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)(C)) is amended by striking $1,950,000,000 for fiscal year 2021 and inserting $6,600,000,000 for each of fiscal years 2021 and 2022.(b)Reducing lead in drinking waterSubsection (d) of section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended to read as follows: (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$60,000,000 for each of fiscal years 2017 through 2020; and(2)$80,000,000 for each of fiscal years 2021 and 2022..